Title: From James Madison to the Grand Sachem of the Tammany Society of Chillicothe, 23 June 1811
From: Madison, James
To: Grand Sachem of the Tammany Society of Chillicothe


Sir
Washington June 23. 1811
I have received the letter of the 14th. instant which you have addressed to me, in the name of the Tammany Society of Wigwam No. 1. in the State of Ohio.
The circumstances in our national situation, to which you refer, could not but render it peculiarly embarrassing to those entrusted with the national rights & interests. Whilst Justice, however, continues to be the basis of our policy, and the great body of our fellow Citizens remain firm, in sentiments & determinations, such as are expressed by the Society of which you are the organ, our Country will be found adequate to every trial to which it may be exposed. The approbation which the Society bestows on the share I have had in the public transactions, and its confidence in my further efforts for the public good, are entitled to my thankful acknowledgments; to which I add a tender of my respects and my friendly wishes.
James Madison
